Citation Nr: 1816620	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-38 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left foot metatarsalgia, excluding the period from December 11, 2013 through February 5, 2014 during which a temporary total evaluation was assigned. 

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1991 and from August 2004 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

Additional evidence related to the Veteran's left foot disability was associated with the record after the October 2017 supplemental statement of the case (SSOC), notably private treatment records.  See 38 C.F.R. § 20.1304.  The Veteran has waived Agency of Original Jurisdiction (AOJ) review of this evidence; thus, the Board may properly consider it in adjudicating the claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claims are decided.

At his December 2017 hearing, the Veteran testified that the severity of his service-connected left foot disability had worsened since his most recent VA foot examination, which was conducted in June 2013.  Moreover, he stated that VA physicians are contemplating an additional surgery on his left foot.  The Board notes that the Veteran is in receipt of the maximum schedular rating for left foot metatarsalgia (Morton's disease) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279 (2017).  However, the Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board must consider whether the Veteran's left foot disability warrants a higher rating under other applicable diagnostic codes.  See 38 C.F.R. §§ 4.21, 4.71a (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In addition, the Veteran testified that the severity of his service-connected PTSD had worsened since his most recent VA PTSD examination, which was conducted in April 2011.  Further, the Veteran stated that his psychiatric symptoms, including irritability and outbursts of anger, contributed to his divorce in 2014.  Moreover, he stated that his psychiatric symptoms are affecting his relationship with his girlfriend and co-workers.

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that additional VA examinations are necessary to assess the current severity of the Veteran's service-connected PTSD and left foot disability.

Updated VA treatment records should also be requested.  38 U.S.C. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims including any recent or additional treatment records related to the claimed disabilities.  

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by a psychiatrist or psychologist with sufficient expertise to fully assess the severity of the Veteran's service-connected PTSD.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must provide all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is the case.

3.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the extent and severity of his service-connected left foot disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must conduct a thorough orthopedic examination of the Veteran's service-connected left foot disability and provide diagnoses of any pathology found.
Additionally, the examiner should identify and describe all symptoms, manifestations, and functional loss resulting from the Veteran's service-connected left foot disability.

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing range of motion assessments.  Further, the examiner must indicate if movement is limited by pain, and if so, at what point.

In addition, the examiner must provide an assessment of the Veteran's functional loss during flares, if possible in degrees of motion lost.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she must state whether this is based on a personal limitation or on a lack of knowledge among the medical community at large.

4.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans'Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




